Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “relatively high” and “relatively low” in claims 1, 8 and 14 are relative terms which render the claim indefinite. The terms “relatively high” and “relatively low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0057] of the specification appears to discuss this step of the process, even though the terms “relatively high” and “relatively low” are not used or defined. This paragraph describes selecting either the top and bottom X number or Y% of arguments or some other method selected as proper by a user based on other criteria. The paragraph also states “The two groups should have probabilities sufficiently far apart, so that they indeed represent polar examples of arguments very likely to include reasoning, and arguments very unlikely to include reasoning”.  This is insufficient to define the bounds of the terms “relatively high” and “relatively low” in the claims.  Claims 2-7, 9-13 and 15-19 inherit this deficiency from claims 1, 8 and 14 respectively.

Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 19 recite the limitation "the generating of the multiple variations" in line 1.  There is insufficient antecedent basis for this limitation in the claims. The Examiner believes that claim 13 should depend from claim 12 rather than claim 8 and claim 19 should depend from claim 18 rather than claim 14. The Examiner will examine the claims with those interpretations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a process for grading arguments for training, which is a mental activity that can be performed by a human with a pencil and paper. This judicial exception is not integrated into a practical application because the only additional elements are extra-solutional activity and generic computing components. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are extra-solutional activity and generic computing components.

As per claim 1, the claim recites the following limitations:
generating a training set by: 
A - obtaining multiple arguments, each comprising one or more sentences provided as digital text, 
B - automatically estimating a probability that each of the arguments includes reasoning, wherein the estimating comprises applying a contextual language model to each of the arguments, 
C- automatically labeling as positive examples those of the arguments which have a relatively high probability to include reasoning, 
D - automatically labeling as negative examples those of the arguments which have a relatively low probability to include reasoning; and 
E - based on the generated training set, automatically training a machine learning classifier to estimate a probability that a new argument includes reasoning.
Steps A and E are extra-solutional activity in accordance with MPEP 2106.05(g). Steps B, C, and D are grading the arguments based a rubrik (contextual language model) since the probabilities can be as simple as a binary 100% (yes it is) or 0% (no it isn’t). 
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

As per claim 2, the claim recites the following limitations:
F - applying the trained machine learning classifier to the new argument, to estimate a probability that the new argument includes reasoning.
Step F is extra-solutional activity in accordance with MPEP 2106.05(g).
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

As per claim 3, the claim recites the following limitations:
G - at least some of the arguments lack any conjunction that linguistically precedes a reasoning.
Step G is extra-solutional activity in accordance with MPEP 2106.05(g) because it is simply a qualifier on what data is gathered.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

As per claim 4, the claim recites the following limitations:
H - at least some of the arguments include an equivocal conjunction that can either linguistically precede a reasoning or have a meaning unrelated to reasoning.
Step H is extra-solutional activity in accordance with MPEP 2106.05(g) because it is simply a qualifier on what data is gathered.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.
  
As per claim 7, the claim recites the following limitations:
I - the generating and the training are performed by at least one hardware processor.
Step I is an additional element but is directed to generic computing equipment performing generic computing tasks, so does not amount to significantly more.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

As per claims 8-11, they have the same analysis as claims 1-4 above but with the addition of a processor and a non-transitory computer-readable storage medium. These are additional elements but are directed to generic computing equipment performing generic computing tasks, so do not amount to significantly more.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.
 
As per claims 14-17, they have the same analysis as claims 1-4 above but with the addition of a processor and a non-transitory computer-readable storage medium. These are additional elements but are directed to generic computing equipment performing generic computing tasks, so do not amount to significantly more.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

Examiner Notes
The rejections under U.S.C. 112(b) have prevented a full prior art search on this application, but depending on how they are resolved, the Examiner notes that Sorgente et al. (NPL - Automatic Extraction of Cause-Effect Relationships in Natural Language Text, listed in IDS dated 2/13/2020) and Biran et al. (NPL – Identifying Justifications in Written Dialogs, listed in IDS dated 2/13/2020) may read on the limitations of the independent claims.
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677